DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3,5-8 in the reply filed on 6/25/21 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8 of copending Application No. 17455940. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 2, 5, 8 of 17455940 recite the limitations of claim 1.
Claims 1, 2, 5, 8 of 17455940 recite the limitations of claim 3-6 as the heating portions are individually controlled they would be capable of being operated such that the first and 2nd portions were heated to the different temperatures required by the claim.
Claim 8 of 17455940 recites the limitations of claim 10.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8 of copending Application No. 17455940 in view of Cardon (US 2020/0338824). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 2, Cardon teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract] and process is controlled based on the rheological and thermophysical properties (which would at least implicitly include crystallinity) obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials [0085-0087, 0089, 0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller acquire material info indicating a type of material and determines whether the material includes a crystalline resin or an amorphous resin, as suggested Cardon, as the rheological and thermophysical properties obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8 of copending Application No. 17455940 in view of Chen (US 2018/0297259). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 9, Chen teaches an injection molding apparatus wherein the groove forming surface (91) with grooves (911) [0013, 0031] that protrudes towards toward the barrel (8) from an outer periphery to a central axis and the depth of the barrel increases toward the central axis [Fig 1]. This allows for improved energy consumption, decrease in machine size, and improved injection quality [0002-0004, 0012, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus and had when viewing a cross section along the rotation axis, the groove forming surface of the rotor has a shape that protrudes toward the barrel from an outer periphery toward the central axis, and the facing surface of the barrel has a shape of being recessed such that a depth increases from an outer periphery toward the central axis, as suggested by Chen, in order to improve energy consumption, decrease the machine size, and improve injection quality. 
Claims 1, 3-8, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9 of copending Application No. 17331754. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 7 of 17331754 recite the limitations of claim 1.
Claims 1, 7 of 17331754 recite the limitations of claim 3-6 as the heating portions are individually controlled they would be capable of being operated such that the first and 2nd portions were heated to the different temperatures required by the claim.
Claim 2 of 17331754 recite the limitations of claims 7, 8.
Claim 9 of 17331754 recites the limitations of claim 10.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9 of copending Application No. 17331754 in view of Cardon (US 2020/0338824). Although the claims at issue are not identical, they are not patentably distinct from each other.
Cardon teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract] and process is controlled based on the rheological and thermophysical properties (which would at least implicitly include crystallinity) obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials [0085-0087, 0089, 0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller acquire material info indicating a type of material and determines whether the material includes a crystalline resin or an amorphous resin, as suggested Cardon, as the rheological and thermophysical properties obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 9 of copending Application No. 17331754 in view of Chen (US 2018/0297259). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 9, Chen teaches an injection molding apparatus wherein the groove forming surface (91) with grooves (911) [0013, 0031] that protrudes towards toward the barrel (8) from an outer periphery to a central axis and the depth of the barrel increases toward the central axis [Fig 1]. This allows for improved energy consumption, decrease in machine size, and improved injection quality [0002-0004, 0012, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus and had when viewing a cross section along the rotation axis, the groove forming surface of the rotor has a shape that protrudes toward the barrel from an outer periphery toward the central axis, and the facing surface of the barrel has a shape of being recessed such that a depth increases from an outer periphery toward the central axis, as suggested by Chen, in order to improve energy consumption, decrease the machine size, and improve injection quality. 
Claims 1, 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 10 of copending Application No. 17104131. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 10 of 17104131 recite the limitations of claim 1.
Claims 1, 5, 7, 8 of 17104131 recite the limitations of claim 3-6 as the heating portions are individually controlled they would be capable of being operated such that the first and 2nd portions were heated to the different temperatures required by the claim.
Claim 4 of 17104131 recite the limitations of claim 7 and 8.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9  of copending Application No. 17104131 in view of Cardon (US 2020/0338824). Although the claims at issue are not identical, they are not patentably distinct from each other.
Cardon teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract] and process is controlled based on the rheological and thermophysical properties (which would at least implicitly include crystallinity) obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials [0085-0087, 0089, 0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller acquire material info indicating a type of material and determines whether the material includes a crystalline resin or an amorphous resin, as suggested Cardon, as the rheological and thermophysical properties obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 of copending Application No. 17104131 in view of Chen (US 2018/0297259). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 9, Chen teaches an injection molding apparatus wherein the groove forming surface (91) with grooves (911) [0013, 0031] that protrudes towards toward the barrel (8) from an outer periphery to a central axis and the depth of the barrel increases toward the central axis [Fig 1]. This allows for improved energy consumption, decrease in machine size, and improved injection quality [0002-0004, 0012, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus and had when viewing a cross section along the rotation axis, the groove forming surface of the rotor has a shape that protrudes toward the barrel from an outer periphery toward the central axis, and the facing surface of the barrel has a shape of being recessed such that a depth increases from an outer periphery toward the central axis, as suggested by Chen, in order to improve energy consumption, decrease the machine size, and improve injection quality. 
Claim 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9  of copending Application No. 17104131 in view of Huston (US 6146575). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 2, Huston teaches a nozzle (44 or the unmarked nozzle that connects to the distributor) that communicates with the communication hole, ie is flow connected to the communication hole from which the material is injected into the mold [Fig 1, col 5 line 20-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and included the features listed above from Huston in order to create a plasticizing device with controllable heating portions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause requiring reduction of a temperature difference between first and 2nd regions when the material is a crystalline resin as compared to an amorphous resin. As the range is only defined by relation to a hypothetical alternative ie the case when a different material is used, the claim makes reference to an object that is variable and is thus relative terminology, see MPEP 2173.05(b) II. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huston (US 6146575).
As to claim 1, Huston teaches a plasticizing device, comprising: a drive motor [Claim 13, col 3 line 18-22]; a rotor (112) that is rotated by the drive motor and has a groove formed face with a groove formed therein; a barrel (128, 110) [col 7 line 14-18] that is opposed to the groove formed face and has a communication hole in the facing surface[Fig 3-5, col 6 line 29-54]; a heating portion (121) that heats a material in a pellet form supplied between the groove and the barrel (the heating zones being independently controllable) [col 6 line 53-65]; and a control unit that controls the drive motor and the heating portion so as to plasticize the material [col 5 line 16-20, col line 46-59] supplied between the groove and the barrel and cause the material to flow out from the communication hole (unmarked outlet near 120) [Col 6 line 51-55, col 8 line 11-22], wherein the heating portion in the facing surface has a first heating portion and a second heating portion disposed closer to the communication hole than the first heating portion, the barrel has a first region and a second region that is closer to the communication hole than the first region, and the control unit individually controls the first heating portion and the second heating portion so that a temperature of the second region is higher than a temperature of the first region and when a crystalline material is used the difference between the regions is smaller than when an amorphous resin is used (the heating zones being independently controllable so the device would be capable of being operated in this manner) [col 6 line 53-65].  
Examiner notes that controller as claimed only requires that the controller be capable of performing the stated task, not that the controller must be programmed with logic containing instructions to perform the task  
As to claims 3-6, Huston teaches the first heating portion (outer segments 121) and the second heating portion (inner segments 121) are provided in the barrel; the heating zones being independently controllable so the device would be capable of being operated in this manner such that the temperature differentials between the 2 regions was met [col 6 line 53-65, Fig 5]. 
As to claims 7 and 8, Huston teaches the first heating portion (outer segments 121) and the second heating portion (inner segments 121) are provided in the barrel; the heating zones being independently controllable so the device would be capable of being operated in this manner such that the temperature differentials between the 2 regions was met. As each heating portion could comprise multiple heating elements they can would be capable of being operated such that the heating portion would have a shape surrounding the communication hole in either a polygonal or ring shape [col 6 line 53-65, Fig 5].
As to Claim 10, Huston teaches a nozzle (44 or the unmarked nozzle that connects to the distributor) that communicates with the communication hole, ie is flow connected to the communication hole from which the material is injected into the mold [Fig 1, col 5 line 20-33]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huston (US 6146575) in view of Cardon (US 2020/0338824).
Huston does not explicitly state the controller acquires material info indicating a type of material and determines whether the material includes a crystalline resin or an amorphous resin.
Cardon teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract] and process is controlled based on the rheological and thermophysical properties (which would at least implicitly include crystallinity) obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials [0085-0087, 0089, 0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller acquire material info indicating a type of material and determines whether the material includes a crystalline resin or an amorphous resin, as suggested Cardon, as the rheological and thermophysical properties obtained/calculated from stored material data which allows for better control of the process as well as allows the same system to process a wider variety of materials.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huston (US 6146575) in view of Chen (US 2018/0297259).
As to claim 9, Huston does not explicitly state when viewing a cross section along the rotation axis, the groove forming surface of the rotor has a shape that protrudes toward the barrel from an outer periphery toward the central axis, and the facing surface of the barrel has a shape of being recessed such that a depth increases from an outer periphery toward the central axis.
Chen teaches an injection molding apparatus wherein the groove forming surface (91) with grooves (911) [0013, 0031] that protrudes towards toward the barrel (8) from an outer periphery to a central axis and the depth of the barrel increases toward the central axis [Fig 1]. This allows for improved energy consumption, decrease in machine size, and improved injection quality [0002-0004, 0012, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Huston and had when viewing a cross section along the rotation axis, the groove forming surface of the rotor has a shape that protrudes toward the barrel from an outer periphery toward the central axis, and the facing surface of the barrel has a shape of being recessed such that a depth increases from an outer periphery toward the central axis, as suggested by Chen, in order to improve energy consumption, decrease the machine size, and improve injection quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742